Detail Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 12-19-2018 under new application, which have been placed of record in the file. Claims 1-27 are pending in this action. 

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12-19-2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because uses paragraph 0130 of specification present invention instead of narration of the total invention”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over AIZER Daniel M et al. (US 20160378625 A1 in view of Yamagami Kenji et al. (US 7039777 B2) and Bitar Akram et al. (US 20090281782 A1).

Regarding Claim 1, AIZER Daniel M et al. (US 20160378625 A1) suggests  a computer program product for use with a host (please see abstract and page 1, paragraphs 2, 4-6, and a primary data storage system (please see page 1, paragraph 12) and a secondary data storage system (please see page 1, paragraph 12) wherein the primary data storage system has a storage controller (please see page 5, paragraph 56) and at least one storage unit controlled by the storage controller (please see page 5, paragraph 56)  and configured to store data in a primary volume (pages 2-4, paragraphs 29, 35, 41), wherein the storage controller has a processor and a cache (pages 3-4, please see paragraph 30, 31, 32, 34, 47), and wherein the computer program product comprises a computer readable storage medium having program instructions embodied therewith (pages 4-5, paragraphs 46-51), the program instructions executable by a processor of the storage controller to cause storage controller processor operations, the storage controller processor operations (pages 4-5, paragraphs 46-51) comprising: receiving user selections including a user selection of a candidate volume of the primary data storage system for mirroring to a secondary data storage system (please see pages 4- 5, paragraphs 41, 42, 51, 52, 55, 56 suggests 
AIZER Daniel M et al. (US 20160378625 A1) fails to recite receiving user selections including a user selection of a candidate volume of a primary data storage system for mirroring to a secondary data storage system
However, Examiner maintains (user or administrator or operator) selecting candidate volume is well known to ordinary skill in the art as disclosed by prior art of Yamagami Kenji et al. (US 7039777 B2) disclosure; Col. 3, Line 59 to Col. 4, figure 1, 2, Col. 11, Lines 37-67 suggesting user specified or selected candidate for a specific reason primary volume (storage) to be mirrored to a secondary volume (storage).
Please also see well-known of the prior art of Bowers John A (US 20170351968 A1) disclosure; page 6, paragraph 53.
AIZER Daniel M et al. (US 20160378625 A1) teaches a computer program product for use with a host, and a primary data storage system and a secondary data storage system wherein the primary data storage system has a storage
controller and at least one storage unit controlled by the storage controller and configured to store data in a primary volume, wherein the storage controller has a processor and a cache, and wherein the computer program product comprises a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor of the storage controller to cause storage controller processor operations, the storage controller processor operations.

AIZER Daniel M et al. (US 20160378625 A1) teaches mirroring of primary volume data to secondary volume data. 
AIZER Daniel M et al. (US 20160378625 A1) does not teach receiving user selections including a user selection of a candidate volume of a primary data storage system for mirroring to a secondary data storage system
AIZER Daniel M et al. (US 20160378625 A1) contained a device which differed the claimed process by the substitution of receiving user selections including a user selection of a candidate volume of a primary data storage system for mirroring to a secondary data storage system Yamagami Kenji et al. (US 7039777 B2) teaches substituted step of mirroring of primary volume for backing up data on the basis of receiving user selections including a user selection of a candidate volume of a primary data storage system for mirroring to a secondary data storage system and their functions were known in the art to be able to achieve better performance level as well as reliability level of the mirroring as well as primary volume that needs to be mirrored AIZER Daniel M et al. (US 20160378625 A1) substituting teaching of receiving user selections including a user selection of a candidate volume of a primary data storage system for mirroring to a secondary data storage system of Yamagami Kenji et al. (US 7039777 B2) and the results would have been predictable and resulted in achieving better performance level as well as reliability level of the mirroring as well as primary volume that needs to be mirrored Col. 2, Line 4-39

Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made..
Further, regarding claim 1, AIZER Daniel M et al. (US 20160378625 A1) fails to suggest simulating as a function of received user selections, mirroring of a selected candidate volume to the secondary data storage system in a candidate volume mirror simulation over a first interval of time; and measuring performance of the candidate volume mirror simulation.
However, prior art of Bitar Akram et al. (US 20090281782 A1) suggests  simulating as a function of received selections, mirroring of a selected candidate volume to the secondary data storage system in a candidate volume mirror simulation over a first interval of time; and measuring performance of the candidate volume mirror simulation (pages 1, 3-5, paragraphs 10, 15 suggests user configurable volume simulated mirroring over a predefine time period 34, 35, 45, suggests simulated as a function of administrator (or user) selected volume mirror simulation  51-53, page 7, claims 17, 24 suggests the mirror simulation carried out over a predefined time period please notice labels primary and secondary are very arbitrary).
AIZER Daniel M et al. (US 20160378625 A1) teaches a computer program product for use with a host, and a primary data storage system and a secondary data storage system wherein the primary data storage system has a storage
controller and at least one storage unit controlled by the storage controller and configured to store data in a primary volume, wherein the storage controller has a processor and a cache, and wherein the computer program product comprises a 
Bitar Akram et al. (US 20090281782 A1) teaches simulating as a function of received user selections, mirroring of a selected candidate volume to the secondary data storage system in a candidate volume mirror simulation over a first interval of time; and measuring performance of the candidate volume mirror simulation.
AIZER Daniel M et al. (US 20160378625 A1) teaches mirroring of primary volume data to secondary volume data. 
AIZER Daniel M et al. (US 20160378625 A1) does not teach simulating as a function of received user selections, mirroring of a selected candidate volume to the secondary data storage system in a candidate volume mirror simulation over a first interval of time; and measuring performance of the candidate volume mirror simulation.
AIZER Daniel M et al. (US 20160378625 A1) contained a device which differed the claimed process by the substitution of selected candidate volume to the secondary data storage system in a candidate volume mirror simulation over a first interval of time. Bitar Akram et al. (US 20090281782 A1) teaches substituted step of upon simulating as a function of received user selections, mirroring of a selected candidate volume to the secondary data storage system in a candidate volume mirror simulation over a first interval of time; and measuring performance of the candidate volume mirror simulation and their functions were known in the art To results would have been predictable and resulted characterize the volume mirroring and evaluate the effects of enhancing or upgrading the storage controller  (e.g., by adding volumes);  as well as increase data reliability and increase I/O performance.  The performance calculator may generate logs or reports, for example, periodically or on-demand the performance capability of selected volume (pages 4, 5, paragraph 44, 53).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 2, Bitar Akram et al. (US 20090281782 A1) suggest the primary data storage system further has a user interface and wherein the storage controller processor operations further comprise: receiving the user selections through the user interface of the primary data storage system wherein the user selections include a user selection of duration of the first interval of time of the candidate volume mirror 
AIZER Daniel M et al. (US 20160378625 A1) suggests  a primary data storage system (please see page 1, paragraph 12) and a secondary data storage system (please see page 1, paragraph 12) wherein the primary data storage system has a storage controller (please see page 5, paragraph 56) and at least one storage unit controlled by the storage controller (please see page 5, paragraph 56)  and configured to store data in a primary volume (pages 2-4, paragraphs 29, 35, 41), wherein the storage controller has a processor and a cache (pages 3-4, please see paragraph 30, 31, 32, 34, 47 suggests storage controller with cache (RAM)). 

Regarding Claim 3, Bitar Akram et al. (US 20090281782 A1) suggest first interval of time includes a plurality of subintervals of time and wherein the candidate volume mirror simulation includes recording input/output (I/O) activity directed to at least one primary volume of the primary data storage system over each subinterval of time and measuring current host-to-primary performance of I/O activity recorded over each subinterval of time (pages 1, 3-5, paragraphs 8-15, 34, 35, 47, 51-53, suggests creates log of the various simulation effect on I/O activity of real (or primary) storage volume).
AIZER Daniel M et al. (US 20160378625 A1) suggests  a primary data storage system (please see page 1, paragraph 12) and a secondary data storage system (please see page 1, paragraph 12) wherein the primary data storage system has a storage controller 

Regarding Claim 4, Bitar Akram et al. (US 20090281782 A1) suggest measuring current host-to-primary performance of recorded I/O activity includes measuring current host-to-primary throughput, current host-to-primary latency of the recorded I/O activity, and cache hits versus cache waits of the recorded I/O activity (pages 1, 3-6, paragraphs 8-15, 34, 35, 47, 51-53, 40, 44, 69 suggests Current host-to-primary performance of recorded I/O activity includes measuring current host-to-primary throughput, recording and storing temporary I/o activity due to simulation of volume).

Regarding Claim 5, Bitar Akram et al. (US 20090281782 A1) suggests the secondary data storage system has a cache and a plurality of different classes of storage and wherein the candidate volume mirror simulation includes sending test packets of data from the primary data storage system to the secondary data storage system over each subinterval of time wherein a portion of the test packets sent each subinterval of time are directed to the cache of the secondary data storage system and a portion of the test packets sent each subinterval of time are directed to the plurality of different classes of storage of the secondary data storage system, and measuring primary-to-secondary latencies of test packets sent to the secondary data storage 

Regarding Claim 6, AIZER Daniel M et al. (US 20160378625 A1) does suggest recover point objective (please see pages 1, 2, paragraphs 5, 6, 11 -20 suggesting achieving recovery point objective, page 3, paragraphs 32 suggest access time for the recovery point objective being asynchronous operation please also see paragraphs  59, 60)

However, examine maintains recovery point objective (RPO) for each subinterval of time and an average expected RPO for the first interval of time based upon an average of the expected recovery point objective (RPO) for each subinterval of time is well known to one ordinary skill in the art as disclosed by prior art of DAIN Joseph W et al. ( US 20150286542 A1) disclosure; page 8, paragraph 81,suugsest time interval  page 10, paragraph 93 suggest recovery point objective (RPO) for each subinterval of time.

Regarding Claim 7, Bitar Akram et al. (US 20090281782 A1) suggests wherein the storage controller processor operations further comprise: determining at least one of an expected host-to-primary throughput for each subinterval of time as a function of measured current host-to-primary throughput for each subinterval of time, and an average expected host-to-primary throughput for the first interval of time based upon an average of determined expected host-to-primary throughput for each subinterval of time  (pages 1, 3-6, paragraphs 8-15, 34, 35,40, 41, 44, 47, 48, 51-53, 40, 44, 48,  69 suggests Current host-to-primary performance of recorded I/O activity includes 

Regarding Claim 8, Bitar Akram et al. (US 20090281782 A1) suggests the storage controller processor operations further comprise: determining at least one of an expected host-to-primary latency for each subinterval of time as a function of measured current host-to-primary latency for each subinterval of time and an average expected host-to-primary latency for the first interval of time based upon an average of determined expected host-to-primary latencies for each subinterval of time (pages 1, 3-6, paragraphs 8-15, 34, 35, 47, 51-53, 40, 44, 48,  69 suggests Current host-to-primary performance of recorded I/O activity includes measuring current host-to-primary throughput, at average latency per predefined time interval please see figure 1).

Regarding Claim 9, Bitar Akram et al. (US 20090281782 A1) suggests the storage controller processor operations further comprise: determining at least one of an expected primary-to-secondary latency for each subinterval of time as a function of measured primary-to-secondary latencies of test packets sent to the secondary data storage system over each subinterval of time ((pages 1, 3-6, paragraphs 8-15, 34, 35, 47, 51-53, 40, 44, 48,  69 suggests Current host-to-primary performance of recorded I/O activity includes measuring current host-to-primary throughput, at average latency per predefined time interval please see figure 1); including measured primary-to-secondary latencies of test packets sent to the cache of the secondary data storage system over each subinterval of time (pages 1, 3-6, paragraphs 8-15, 34, 35, 41, 47, 51-53, 40, 


Regarding Claim 10, AIZER Daniel M et al. (US 20160378625 A1) suggests a system for use with a host, and a secondary data storage system please see abstract and page 1, paragraphs 2, 4-6 12), comprising a computer program product for use with a host (please see abstract and page 1, paragraphs 2, 4-6), and a primary data storage system (please see page 1, paragraph 12) and a secondary data storage system (please see page 1, paragraph 12) wherein the primary data storage system has a storage controller (please see page 5, paragraph 56) and at least one storage unit controlled by the storage controller (please see page 5, paragraph 56)  and configured to store data in a primary volume (pages 2-4, paragraphs 29, 35, 41), wherein the 
AIZER Daniel M et al. (US 20160378625 A1) fails to recite receiving user selections including a user selection of a candidate volume of a primary data storage system for mirroring to a secondary data storage system
However, Examiner maintains (user or administrator or operator) selecting candidate volume is well known to ordinary skill in the art as disclosed by prior art of Yamagami Kenji et al. (US 7039777 B2) disclosure; Col. 3, Line 59 to Col. 4, figure 1, 2, Col. 11, Lines 37-67 suggesting user specified or selected candidate for a specific reason primary volume (storage) to be mirrored to a secondary volume (storage).
Please also see well-known of the prior art of Bowers John A (US 20170351968 A1) disclosure; page 6, paragraph 53.
AIZER Daniel M et al. (US 20160378625 A1) teaches a computer program product for use with a host, and a primary data storage system and a secondary data storage system wherein the primary data storage system has a storage

Yamagami Kenji et al. (US 7039777 B2) teaches receiving user selections including a user selection of a candidate volume of a primary data storage system for mirroring to a secondary data storage system
AIZER Daniel M et al. (US 20160378625 A1) teaches mirroring of primary volume data to secondary volume data. 
AIZER Daniel M et al. (US 20160378625 A1) does not teach receiving user selections including a user selection of a candidate volume of a primary data storage system for mirroring to a secondary data storage system
AIZER Daniel M et al. (US 20160378625 A1) contained a device which differed the claimed process by the substitution of receiving user selections including a user selection of a candidate volume of a primary data storage system for mirroring to a secondary data storage system Yamagami Kenji et al. (US 7039777 B2) teaches substituted step of mirroring of primary volume for backing up data on the basis of receiving user selections including a user selection of a candidate volume of a primary data storage system for mirroring to a secondary data storage system and their functions were known in the art to be able to achieve better performance level as results would have been predictable and resulted in achieving better performance level as well as reliability level of the mirroring as well as primary volume that needs to be mirrored Col. 2, Line 4-39.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made...
Further, regarding claim 1, AIZER Daniel M et al. (US 20160378625 A1) fails to suggest simulating as a function of received user selections, mirroring of a selected candidate volume to the secondary data storage system in a candidate volume mirror simulation over a first interval of time; and measuring performance of the candidate volume mirror simulation. 
However, prior art of Bitar Akram et al. (US 20090281782 A1) suggests  simulating as a function of received selections, mirroring of a selected candidate volume to the secondary data storage system in a candidate volume mirror simulation over a first interval of time; and measuring performance of the candidate volume mirror simulation (pages 1, 3-5, paragraphs 10, 15 suggests user configurable volume simulated mirroring over a predefine time period 34, 35, 45, suggests simulated as a function of administrator (or user) selected volume mirror simulation  51-53, page 7, claims 17, 24 suggests the mirror simulation carried out over a predefined time period please notice labels primary and secondary are very arbitrary).

controller and at least one storage unit controlled by the storage controller and configured to store data in a primary volume, wherein the storage controller has a processor and a cache, and wherein the computer program product comprises a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor of the storage controller to cause storage controller processor operations, the storage controller processor operations.
Bitar Akram et al. (US 20090281782 A1) teaches simulating as a function of received user selections, mirroring of a selected candidate volume to the secondary data storage system in a candidate volume mirror simulation over a first interval of time; and measuring performance of the candidate volume mirror simulation.
AIZER Daniel M et al. (US 20160378625 A1) teaches mirroring of primary volume data to secondary volume data. 
AIZER Daniel M et al. (US 20160378625 A1) does not teach simulating as a function of received user selections, mirroring of a selected candidate volume to the secondary data storage system in a candidate volume mirror simulation over a first interval of time; and measuring performance of the candidate volume mirror simulation.
AIZER Daniel M et al. (US 20160378625 A1) contained a device which differed the claimed process by the substitution of selected candidate volume to teaches substituted step of upon simulating as a function of received user selections, mirroring of a selected candidate volume to the secondary data storage system in a candidate volume mirror simulation over a first interval of time; and measuring performance of the candidate volume mirror simulation and their functions were known in the art To be able to characterize the volume mirroring and evaluate the effects of enhancing or upgrading the storage controller  (e.g., by adding volumes);  as well as increase data reliability and increase I/O performance.  The performance calculator may generate logs or reports, for example, periodically or on-demand the performance capability of selected volume. AIZER Daniel M et al. (US 20160378625 A1) substituting teaching of simulating as a function of received user selections, mirroring of a selected candidate volume to the secondary data storage system in a candidate volume mirror simulation over a first interval of time; and measuring performance of the candidate volume mirror simulation of Bitar Akram et al. (US 20090281782 A1) and the results would have been predictable and resulted characterize the volume mirroring and evaluate the effects of enhancing or upgrading the storage controller  (e.g., by adding volumes);  as well as increase data reliability and increase I/O performance.  The performance calculator may generate logs or reports, for example, periodically or on-demand the performance capability of selected volume (pages 4, 5, paragraph 44, 53).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 11, Bitar Akram et al. (US 20090281782 A1) suggest the primary data storage system further has a user interface and wherein the storage controller processor operations further comprise: receiving the user selections through the user interface of the primary data storage system wherein the user selections include a user selection of duration of the first interval of time of the candidate volume mirror simulation, and user selection of a maximum bandwidth between the primary data storage system and the secondary data storage system (please see page 1, paragraphs 8-15 suggesting user selection or user configurable via user interface user configurable predefine time period, please also see page 3, paragraph 34, 35).
AIZER Daniel M et al. (US 20160378625 A1) suggests  a primary data storage system (please see page 1, paragraph 12) and a secondary data storage system (please see page 1, paragraph 12) wherein the primary data storage system has a storage controller (please see page 5, paragraph 56) and at least one storage unit controlled by the storage controller (please see page 5, paragraph 56)  and configured to store data in a primary volume (pages 2-4, paragraphs 29, 35, 41), wherein the storage controller has a processor and a cache (pages 3-4, please see paragraph 30, 31, 32, 34, 47 suggests storage controller with cache (RAM)). 

Regarding Claim 12, Bitar Akram et al. (US 20090281782 A1) suggest first interval of time includes a plurality of subintervals of time and wherein the candidate volume mirror simulation includes recording input/output (I/O) activity directed to at least one primary volume of the primary data storage system over each subinterval of time 
AIZER Daniel M et al. (US 20160378625 A1) suggests  a primary data storage system (please see page 1, paragraph 12) and a secondary data storage system (please see page 1, paragraph 12) wherein the primary data storage system has a storage controller (please see page 5, paragraph 56) and at least one storage unit controlled by the storage controller (please see page 5, paragraph 56)  and configured to store data in a primary volume (pages 2-4, paragraphs 29, 35, 41), wherein the storage controller has a processor and a cache (pages 3-4, please see paragraph 30, 31, 32, 34, 45 storage controller has cache or (RAM)). 

Regarding Claim 13, Bitar Akram et al. (US 20090281782 A1) suggest measuring current host-to-primary performance of recorded I/O activity includes measuring current host-to-primary throughput, current host-to-primary latency of the recorded I/O activity, and cache hits versus cache waits of the recorded I/O activity (pages 1, 3-6, paragraphs 8-15, 34, 35, 47, 51-53, 40, 44, 69 suggests Current host-to-primary performance of recorded I/O activity includes measuring current host-to-primary throughput, recording and storing temporary I/o activity due to simulation of volume).

Regarding Claim 14, Bitar Akram et al. (US 20090281782 A1) suggests the secondary data storage system has a cache and a plurality of different classes of storage and wherein the candidate volume mirror simulation includes sending test 


 AIZER Daniel M et al. (US 20160378625 A1) in view of Bitar Akram et al. (US 20090281782 A1) fails to suggest the storage controller processor operations further comprise: determining at least one of an expected recovery point objective (RPO) for each subinterval of time and an average expected RPO for the first interval of time based upon an average of the expected recovery point objective (RPO) for each subinterval of time.
However, examine maintains recovery point objective (RPO) for each subinterval of time and an average expected RPO for the first interval of time based upon an average of the expected recovery point objective (RPO) for each subinterval of time is well known to one ordinary skill in the art as disclosed by prior art of DAIN Joseph W et al. ( US 20150286542 A1) disclosure; page 8, paragraph 81,suugsest time interval  page 10, paragraph 93 suggest recovery point objective (RPO) for each subinterval of time.

Regarding Claim 16, Bitar Akram et al. (US 20090281782 A1) suggests wherein the storage controller processor operations further comprise: determining at least one of an expected host-to-primary throughput for each subinterval of time as a function of measured current host-to-primary throughput for each subinterval of time, and an 

Regarding Claim 17, Bitar Akram et al. (US 20090281782 A1) suggests the storage controller processor operations further comprise: determining at least one of an expected host-to-primary latency for each subinterval of time as a function of measured current host-to-primary latency for each subinterval of time and an average expected host-to-primary latency for the first interval of time based upon an average of determined expected host-to-primary latencies for each subinterval of time (pages 1, 3-6, paragraphs 8-15, 34, 35, 47, 51-53, 40, 44, 48,  69 suggests Current host-to-primary performance of recorded I/O activity includes measuring current host-to-primary throughput, at average latency per predefined time interval please see figure 1).

Regarding Claim 18, Bitar Akram et al. (US 20090281782 A1) suggests the storage controller processor operations further comprise: determining at least one of an expected primary-to-secondary latency for each subinterval of time as a function of measured primary-to-secondary latencies of test packets sent to the secondary data storage system over each subinterval of time ((pages 1, 3-6, paragraphs 8-15, 34, 35, 47, 51-53, 40, 44, 48,  69 suggests Current host-to-primary performance of recorded I/O activity includes measuring current host-to-primary throughput, at average latency per 

Regarding Claim 19, Yamagami Kenji et al. (US 7039777 B2) a method, comprising: receiving user selections including a user selection of a candidate volume of a primary data storage system for mirroring to a secondary data storage system (please see Col. 3, Line 59 to Col. 4, figure 1, 2, Col. 11, Lines 37-67 suggesting user specified or selected candidate for a specific reason primary volume (storage) to be mirrored to a secondary volume (storage)).

The prior art of Bitar Akram et al. (US 20090281782 A1) suggests  simulating as a function of received selections, mirroring of a selected candidate volume to the secondary data storage system in a candidate volume mirror simulation over a first interval of time; and measuring performance of the candidate volume mirror simulation (pages 1, 3-5, paragraphs 10, 15 suggests user configurable volume simulated mirroring over a predefine time period 34, 35, 45, suggests simulated as a function of administrator (or user) selected volume mirror simulation  51-53, page 7, claims 17, 24 suggests the mirror simulation carried out over a predefined time period please notice labels primary and secondary are very arbitrary).

Regarding Claim 20, Bitar Akram et al. (US 20090281782 A1) suggest the primary data storage system further has a user interface and wherein the storage controller processor operations further comprise: receiving the user selections through the user interface of the primary data storage system wherein the user selections include a user selection of duration of the first interval of time of the candidate volume mirror simulation, and user selection of a maximum bandwidth between the primary data storage system and the secondary data storage system (please see page 1, paragraphs 8-15 suggesting user selection or user configurable via user interface user configurable predefine time period, please also see page 3, paragraph 34, 35).
AIZER Daniel M et al. (US 20160378625 A1) suggests  a primary data storage system (please see page 1, paragraph 12) and a secondary data storage system (please see 

Regarding Claim 21, Bitar Akram et al. (US 20090281782 A1) suggest first interval of time includes a plurality of subintervals of time and wherein the candidate volume mirror simulation includes recording input/output (I/O) activity directed to at least one primary volume of the primary data storage system over each subinterval of time and measuring current host-to-primary performance of I/O activity recorded over each subinterval of time (pages 1, 3-5, paragraphs 8-15, 34, 35, 47, 51-53, suggests creates log of the various simulation effect on I/O activity of real (or primary) storage volume).
AIZER Daniel M et al. (US 20160378625 A1) suggests  a primary data storage system (please see page 1, paragraph 12) and a secondary data storage system (please see page 1, paragraph 12) wherein the primary data storage system has a storage controller (please see page 5, paragraph 56) and at least one storage unit controlled by the storage controller (please see page 5, paragraph 56)  and configured to store data in a primary volume (pages 2-4, paragraphs 29, 35, 41), wherein the storage controller has a processor and a cache (pages 3-4, please see paragraph 30, 31, 32, 34, 45 storage controller has cache or (RAM)). 



Regarding Claim 23, Bitar Akram et al. (US 20090281782 A1) suggests the secondary data storage system has a cache and a plurality of different classes of storage and wherein the candidate volume mirror simulation includes sending test packets of data from the primary data storage system to the secondary data storage system over each subinterval of time wherein a portion of the test packets sent each subinterval of time are directed to the cache of the secondary data storage system and a portion of the test packets sent each subinterval of time are directed to the plurality of different classes of storage of the secondary data storage system, and measuring primary-to-secondary latencies of test packets sent to the secondary data storage system over each subinterval of time including measuring primary-to-secondary latencies of test packets sent to the cache of the secondary data storage system over each subinterval of time and measuring primary -to-secondary latencies of test packets sent to the plurality of different classes of storage of the secondary data storage system over each subinterval of time for each class of storage of the secondary data storage system (pages 1, 3-6, paragraphs 8-15, 34, 35, 41, 47, 51-53, 40, 44, 69 suggests 

Regarding Claim 24, AIZER Daniel M et al. (US 20160378625 A1) does suggest recover point objective (please see pages 1, 2, paragraphs 5, 6, 11 -20 suggesting achieving recovery point objective, page 3, paragraphs 32 suggest access time for the recovery point objective being asynchronous operation please also see paragraphs  59, 60)
 AIZER Daniel M et al. (US 20160378625 A1) in view of Bitar Akram et al. (US 20090281782 A1) fails to suggest the storage controller processor operations further comprise: determining at least one of an expected recovery point objective (RPO) for each subinterval of time and an average expected RPO for the first interval of time based upon an average of the expected recovery point objective (RPO) for each subinterval of time.


Regarding Claim 25, Bitar Akram et al. (US 20090281782 A1) suggests wherein the storage controller processor operations further comprise: determining at least one of an expected host-to-primary throughput for each subinterval of time as a function of measured current host-to-primary throughput for each subinterval of time, and an average expected host-to-primary throughput for the first interval of time based upon an average of determined expected host-to-primary throughput for each subinterval of time  (pages 1, 3-6, paragraphs 8-15, 34, 35, 47, 51-53, 40, 44, 48,  69 suggests Current host-to-primary performance of recorded I/O activity includes measuring current host-to-primary throughput, at average latency per predefined time interval please see figure 1).

Regarding Claim 26, Bitar Akram et al. (US 20090281782 A1) suggests the storage controller processor operations further comprise: determining at least one of an expected host-to-primary latency for each subinterval of time as a function of measured current host-to-primary latency for each subinterval of time and an average expected host-to-primary latency for the first interval of time based upon an average of 

Regarding Claim 27, Bitar Akram et al. (US 20090281782 A1) suggests the storage controller processor operations further comprise: determining at least one of an expected primary-to-secondary latency for each subinterval of time as a function of measured primary-to-secondary latencies of test packets sent to the secondary data storage system over each subinterval of time ((pages 1, 3-6, paragraphs 8-15, 34, 35, 47, 51-53, 40, 44, 48,  69 suggests Current host-to-primary performance of recorded I/O activity includes measuring current host-to-primary throughput, at average latency per predefined time interval please see figure 1); including measured primary-to-secondary latencies of test packets sent to the cache of the secondary data storage system over each subinterval of time (pages 1, 3-6, paragraphs 8-15, 34, 35, 41, 47, 51-53, 40, 44, 69 suggests simulated (or real) measured primary-to-secondary latencies of test packets pages 3-5, paragraphs 35, 41, 56( test packets)    sent to the cache of the secondary data storage system over each predetermined  time)   and measured primary-to-secondary latencies of test packets sent to the plurality of different classes of storage of the secondary data storage system over each subinterval of time for each class of storage of the secondary data storage system (pages 1, 3-6, paragraphs 8-15, 34, 35, 41, 47, 48, 51-53, 40, 44, 69  suggest latency of test packages over predetermined time interval being sent to disk storage),and an average expected .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Applicant is requested to review the cited prior art on USPTO 892’s.
Please see prior art of 
Ashour Gal et al. (US 7650476 B2) disclosure; Col. 5, Lines 43-60, Col. 9, Lines, 28-45,  Col. 9, Line 65 to Col. 10, Line 16. 
Rooney William J et al. (US 20190243703 A1) disclosure; paragraphs 3, 145, 150.
RIPBERGER Richard A (US 20140143786 A1) disclosure; paragraph 26, 38, 47, 65.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

04-14-2021